DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:   bis(methacryloyloxymethyl)tetrahydrocyclopentadiene should be bis(methacryloyloxymethyl)tetrahydrodicyclopentadiene Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim does not end in a period (See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) [MPEP 608.01(m)].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “(ii) comprises a mixture of at least two different urethane (meth)acrylates…”, however, the urethane (meth)acrylates recited in claim 6 do not correspond to the monomers of (ii) in claim 1.  Accordingly, claim 6 is indefinite.  Claim 6 will be interpreted as “(ii) further comprises a mixture of at least two different urethane (meth)acrylates…”.
Claim 10 recites the limitation "A polymerized dental composite material obtainable by" in lines 1-2.  It is unclear if the polymerized dental composite material is obtained/produced from the composite material of claim 1, or if the polymerized dental composite material is merely obtainable.  Accordingly, claim 10 is indefinite.  For the purpose of examination, claim 10 will be interpreted as a polymerized dental composite material obtained by.  Accordingly, dependent claims 11-12, 14, 17, and 19 are indefinite.
Claims 11-12, it is unclear if the text within the parentheses (dry after polymerization or 7 days, dry 23 °C +/- 3 °C) and (7 days, 37 °C H2O) is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting. For the purpose of further examination, it is taken that the text within the parenthesis further limits the claim.
Claim 17 recites the limitation "A polymerized dental composite material obtainable by" in lines 1-2.  It is unclear if the polymerized dental composite material is obtained/produced from the composite material of claim 10, or if the polymerized dental composite material is merely 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites (iii) is selected from a list of monomers in an alternative format, which fails to further limit claim 1 which recites (iii) comprises bis(methacryloyloxymethyl)tetrahydrodicyclopentadiene and bis(acryloyloxymethyl)tetrahydrodicyclopentadiene.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites (iii) comprises bis(methacryloyloxymethyl)tetrahydrodicyclopentadiene, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga et al. (EP 3 135 270).
Regarding claims 13 18 and 20:  Yoshinaga et al. (EP ‘270) discloses polymerizable monomers for dental materials, composite resins and crowns [abstract; 0016], wherein Example 7 [Ex. 7; 0188] contains 300 parts by weight {pbw} of Fuselex-X filler (silica glass [0175]), 100 pbw of the monomer composition of Ex. 1 (urethane acrylate of Production Ex. 1 [0179] and TEGDMA (triethylene glycol dimethacrylate [0172]) [0185]), 0.5 pbw CQ and 0.5 pbw DMAB2-BE {corresponding to 75 wt% filler, and 25 wt% monomer of Prod. Ex. 1}; the resulting composition was cured for a bending test (2x2x25 mm block [0173-0174]) [Ex. 7; 0188].  Yoshinaga et al. (EP ‘270) discloses pigments can be added to control the color tone [0164].
Yoshinaga et al. (EP ‘270) does not specifically disclose the silica glass having a d50 of 0.1 to 1.0 µm.  However, it would have been obvious to one of ordinary skill in the art to have employed silica glass having a d50 of 0.1 to 1.0 µm in the product of Yoshinaga et al. (EP ‘270) since such a modification would have involved a change in the size of the component and a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) [see MPEP 2144.04].  See also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04].
et al. (EP ‘270) does not specifically disclose Ex. 7 containing pigments.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included pigments in an amount to control the color tone based on the invention of Yoshinaga et al. (EP ‘270), and would have been motivated to do so since Yoshinaga et al. (EP ‘270) discloses pigments can be added to control the color tone [0164].
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].  Differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Note urethane acrylate of Production Ex. 1:

    PNG
    media_image1.png
    153
    763
    media_image1.png
    Greyscale
[0179].

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6, 8, 10-12, 14-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose a composite material comprising 10-40 wt% of l,3-bis(5’-alkyl-3',8'-dioxo-2'-aza-4',7'-dioxa-decyl-9'-en)phenyl and/or l,3-bis(5’,9’-dialkyl-3',8'-dioxo-2'-aza-4',7'-dioxa-decyl-9'-en)phenyl, and 0.01 to 5 % by weight of bis(methacryloyloxymethyl)tetrahydrodicyclopentadiene and bis(acryloyloxymethyl)tetrahydrodicyclopentadiene.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767